Citation Nr: 0210701	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of a proper initial rating a duodenal ulcer, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  During the pendency of his appeal, the 
veteran's claims file was transferred to the RO in St. Louis, 
Missouri.

The Board notes that the veteran requested an additional 
hearing in May 1999.  He withdrew his hearing request in June 
1999, and there are no other outstanding hearing requests of 
record.

The case was remanded by the Board in August 2000 to the RO.  
The requested development was accomplished and the case 
returned to the Board.

The Board notes that in a May 2002 statement the veteran 
asserts that his diverticulosis, hyperplastic colon polyps, 
irritable bowel syndrome and internal hemorrhoids are all 
related to his service-connected ulcer disease.  It thus, 
appears that he is raising a claim for service connection for 
these disorders.  Since the RO has not developed or 
adjudicated these claims, they are referred to the RO for 
appropriate action. 


FINDING OF FACT

The veteran's service-connected duodenal ulcer is objectively 
shown to be moderate and productive of recurring episodes of 
severe symptoms occurring two or three times per year 
averaging 10 days in duration, or with continuous moderate 
manifestations.



CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for the 
veteran's duodenal ulcer have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West Supp. 2001).  38 C.F.R. §§ 4.1-4.14, 
4.114, Diagnostic Code 7305 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a November 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a April 
1999 statement of the case and supplemental statements of the 
case issued in November 1998 and May 2002, the RO notified 
the veteran of regulations pertinent to increased rating 
claims, informed him of the reasons for why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received and the veteran was a 
provided with a VA examination.  All known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant additional development, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a 10 percent disability 
rating for a duodenal ulcer under the provisions of 
Diagnostic Code 7305.  Under 38 C.F.R. § 4.114, Diagnostic 
Code 7305, pertaining to a duodenal ulcer, a 60 percent 
disability rating is warranted for severe symptoms consisting 
of pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena with 
manifestations of anemia and weight loss productive of 
definite health impairment; a 40 percent disability rating is 
warranted for moderately severe symptoms consisting of health 
impairment manifested by anemia and weight loss or by at 
least four incapacitating episodes a year averaging at least 
10 days duration; a 20 percent disability rating is warranted 
for moderate symptoms consisting of either two or three 
episodes a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and; a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year.  The 
veteran contends that his disorder is more disabling than 
initially evaluated, and he has appealed for an increased 
rating.  

VA outpatient treatment records, dated December 1969 to March 
2002, are included in the claims file.  During that time, the 
veteran was treated for "gastric problems" and cramping, 
occurring "off and on."  He continued to complain of pain 
in his mid abdomen and it was noted that he self-treated the 
problem with Tagamet as needed.  In May 1984, it was noted 
that the veteran's stomach problems had acted up every year 
since service.  The veteran maintained that spring and fall 
were especially painful due to stress.  In January 1987, the 
veteran indicated that he had a deep pain in his central 
abdomen, but the pain was infrequent when he took Tagamet.  
In June 1987 he asserted that he had no stomach pain for 
"quite awhile."  

A March 1998 VA examination report cited no complaints, 
treatment, or diagnosis of a duodenal ulcer or any 
gastrointestinal problems.  The veteran was noted to be 72 
inches in height and to weigh 205.3 pounds.  The veteran's 
abdomen was examined and no tenderness or masses were 
observed.  

In an April 1998 statement, the veteran asserted that he has 
had a persistent stomach problem for 30 years and took 
medication on a daily basis for the disorder.  

The veteran was provided with a personal hearing in July 
1998.  He stated that his stomach problems were infrequent, 
and that they "come and go."  However, he maintained that 
it was constant as it continued year after year.  

In an October 2000 statement, the veteran reported that he 
had been prescribed several medications for his duodenal 
ulcer, including Lansoprazole, Dicyclomine, Tagamet, Zantac, 
and Prevacid.  He asserted that he had taken this medication 
for 30 years and that his relief had been moderate at best. 

The veteran was afforded a VA examination for stomach 
disorders in December 2000.  He asserted that he had a 
continual stomach disorder since active service.  He reported 
no history of vomiting, hematemesis, or melena, and 
maintained that he was seldom constipated, though he had 
episodes of colic.  He indicated that his treatment had 
consisted mainly of over-the-counter medications, 
prescription H2 blockers, and proton pump inhibitors.  No 
evidence of a circulatory disturbance after meals, or 
evidence of hypoglycemic reaction was reported by the 
veteran.  In describing the episodes associated with his 
duodenal ulcer, the veteran stated that he became doubled 
over with pain in the mid-epigastrium, which was accompanied 
by sharp, stabbing pain.  He indicated that it took hours for 
him to obtain relief by doubling his medications and taking 
extra Tums.  The veteran stated that he experienced these 
episodes roughly 8-10 times per year and when they occurred, 
he was usually relegated to bed rest.  Upon examination, the 
veteran exhibited no hepatosplenomegaly or masses, and his 
abdomen was soft and slightly tender.  No weight loss or gain 
was observed and his weight was reported to be stable at 
around 200 pounds.  No signs of amenia were noted.  In 
addition, no guarding or rebound was found.  While he had 
constant midepigastric and periumbilical pain, the examiner 
indicated that it was held constant at a low level by H2 
blockers.  The examiner noted that when the veteran did not 
take his H2 blockers, his ulcer became exacerbated as 
described above.  Ultimately, the examiner stated that due to 
the chronic nature of the veteran's peptic disease, his 
diagnosis of peptic ulcer disease, and coupled with the fact 
that he has never had endoscopy, he suspected that the 
veteran suffered from Helicobacter pylori.  The veteran was 
to receive a consultation with a gastroenterologist in order 
to prove or disprove the Helicobacter pylori.  However, no 
such examination is included in the claims file.  

In a May 2002 statement, the veteran asserted that he had 
experienced episodes of severe pain, several times each year 
and that the pain had been going on for 30 years.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 20 percent disability rating.  The 
evidence shows that the veteran's duodenal ulcer exhibits 
moderate symptoms with recurring episodes of severe symptoms 
two or three times per year, averaging 10 days in duration; 
or with continuous moderate manifestations. 

The evidence of record reflects the veteran's ulcer has 
exhibited continuous moderate manifestations.  VA outpatient 
treatment reports show that the veteran had continually 
complained of stomach problems and abdominal pain.  While he 
asserted that the pain occurred "off and on" and 
infrequently, records show that he sought treatment for the 
disorder several times each year, and often every month.  At 
his December 2000 VA examination, the veteran described 
episodes of sharp, stabbing pain accompanied by necessary bed 
rest.  He asserted that these episodes occurred approximately 
8-10 times each year and required him to double his daily 
dosage of medication.  The VA examiner responded by stating 
that the veteran did have constant midepigastric and 
periumbilical pain, but that the pain was held constant at a 
low level by H2 blockers.  However, he asserted that when the 
veteran did not take his H2 blockers, his ulcer became 
acutely exacerbated.  The examiner also stated that the 
veteran's peptic ulcer disease was "chronic."  Finally, the 
veteran asserted that he experiences episodes of severe pain 
several times each year for the past 30 years.  

While there is no evidence reflecting that the episodes last 
10 days in duration, the record show that the episodes are 
recurring, and have occurred at least 2-3 times each year.  
In addition, they have been accompanied by continuous 
moderate manifestations of sharp, stabbing pain and required 
bed rest.  As such, the Board finds that an increased rating 
is warranted at this time.  The Board, however, does not find 
that the criteria for a 40 percent disability rating is 
warranted as the evidence does not show moderately severe 
symptoms consisting of health impairment manifested by anemia 
and weight loss or by at least four incapacitating episodes a 
year averaging at least 10 days duration.  The Board has 
considered the benefit of the doubt rule in the present case, 
and as the evidence appears to be in equipoise as to the 
appropriateness of the 20 percent rating, the benefit of the 
doubt is resolved in the veteran's favor.  38 U.S.C.A. §§ 
1155, 5107 (West Supp. 2001); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 
(1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds in this case that the disability picture for 
the veteran's duodenal ulcer is not so exceptional or unusual 
as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his ulcer, and 
there is no evidence that it has markedly interfered with his 
employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

Entitlement to an initial rating evaluation of 20 percent for 
the veteran's duodenal ulcer is granted subject to the laws 
and regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

